UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 o For the fiscal year ended December 31, 2009 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 o For the transition period from to Commission file number 333-150651 GLOBAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 20-8403198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3411 Preston Road, Suite C-13-216 Frisco, Texas 75034 (Address of principal executive offices) (Zip Code) (972) 712-8991 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common stock, par value $0.0001 Over-the-Counter/Pink Sheets Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of December 31, 2009, there were 196,819,200shares of our common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS ITEM 1. BUSINESS. 1 ITEM 1B. UNRESOLVED STAFF COMMENTS. 1 ITEM 2. PROPERTIES. 1 ITEM 3. LEGAL PROCEEDINGS. 1 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. 1 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 2 ITEM 6. SELECTED FINANCIAL DATA 2 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 2 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 4 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 4 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 5 ITEM 9A. CONTROLS AND PROCEDURES. 5 ITEM 9A(T). CONTROLS AND PROCEDURES. 5 ITEM 9B. OTHER INFORMATION. 6 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 7 ITEM 11. EXECUTIVE COMPENSATION. 7 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 7 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE. 8 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. 8 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 8 PART I ITEM 1.BUSINESS. BUSINESS DEVELOPMENT Global Holdings, Inc. (“Global” or “Company”) was incorporated in the State of Nevada in January 2007. In September 2007, the Company formed its wholly-owned subsidiary, BZ Commercial. The Company is a development stage company. Effective as of November 4, 2009 Global Holdings, Inc., Mitchell Cohen and Stuart Davis (collectively, the “Sellers”) and Alpha 1 Security, Inc. (“Alpha”), a Florida corporation, closed the Share Purchase Agreement, dated April 13, 2009 and all amendments thereto (the “Agreement”). Pursuant to the Agreement, Alpha purchased 161,568,000 outstanding shares of the Company’s common stock and the Sellers received a total of $387,000 for such purchase.As a result of the Agreement, there was a change in control of the Company, and Russell Varnado, as Chairman and Director of Alpha 1 Security, Inc., acquired controlling interest of the Company from the Sellers. Alpha obtained 82% beneficial ownership interest in the Company.Share Purchase Agreement by and among Global Holdings, Inc. and Mitchell Cohen and Stuart Davis, and Alpha 1 Security, Inc. dated April 13, 2009 and accompanying amendment was filed as an exhibit to the Form 8-K filed November 9, 2009. Pursuant to the Agreement, effective as of November 4, 2009, Mitchell Cohen and Stuart Davis resigned from the Company’s Board of Directors and from their positions as Chief Executive Officer, President, Chief Financial Officer and Secretary respectively. In addition, Russell Varnado, Mark McCloy and John McKinnon were appointed to the Board of Directors of the Company. Moreover, effective as of November 4, 2009, Mark McCloy became Chief Executive Officer and President of the Company, replacing Mitchell Cohen as Chief Executive Officer, President and Chief Financial Officer of the Company; John McKinnon became Vice President of the Company; and Janice Ogletree became Secretary and Treasurer of the Company.Subsequently, on December 15, 2009 each of the abovementioned officers and/or directors resigned and Terrence A. Tecco was appointed President, CEO and Director of the Board.The Company remained Global Holdings, Inc. and did not change its name. EMPLOYEES We have no fulltime employees. REGULATORY MANDATES No industry specific governmental approvals are needed for the operation of the Company’s business. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. We have no properties and at this time have no agreements to acquire any properties. ITEM 3.LEGAL PROCEEDINGS. The Company is not a party to any litigation and, to its knowledge, no action, suit or proceeding has been threatened against the Company. There are no material proceedings to which any director, officer or affiliate of the Company or security holder is a party adverse to the Company or has a material interest adverse to the Company. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. 1 PART II ITEM 5.MARKET FOR REGISTRANTS’ COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Global is a publicly traded company on the OTC Bulletin Board under the trading symbol “GOHG.” The following table sets forth the high and low sale prices for the Company’s common stock for the periods indicated. The prices below reflect inter-dealer quotations, without retail mark-up, mark-down or commissions and may not represent actual transactions. December 31, 2009 Low price High price Year ended $ $ HOLDERS OF RECORD The Company has 46 registered shareholders of record. DIVIDEND POLICY Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS None. UNREGISTERED SALE OF SECURITIES None. ISSUER PURCHASES OF EQUITY SECURITIES None. ITEM 6.SELECTED FINANCIAL DATA. Not applicable as Global is a smaller reporting company. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. PLAN OF OPERATION 2 Global Holdings Inc. will act as a technology incubator by offering a specialized menu of support resources and services. Global will develop technologies and seek to patent, distribute products into the market place and procure licensing agreements. RESULTS OF OPERATION For the year ended December 31, 2009 and 2008, we had revenues of $0 and $1,484, respectively. Operating expenses for the year ended December 31, 2009 and 2008 totaled $66,261, and $69,256, respectively resulting in a net loss of $66,261 and $67,772, respectively. LIQUIDITY AND CAPITAL RESOURCES As of December 31, 2009 and 2008, we had $0 and $736, respectively in cash. We believe we can satisfy our cash requirements for the next twelve months with continuous reliance on related party debt financing. However, completion of our plan of operation is subject to attaining adequate revenue. We cannot assure investors that adequate revenues will be generated. In the absence of our projected revenues, we may be unable to proceed with our plan of operations. Even without adequate revenues within the next twelve months, we still anticipate being able to continue with our present activities, but we may require financing to potentially achieve our profit, revenue, and growth goals. We anticipate that our operational, and general and administrative expenses for the next 12 months will total approximately $50,000. We do not anticipate the purchase or sale of any significant equipment. We also do not expect any significant additions to the number of employees. The foregoing represents our best estimate of our cash needs based on current planning and business conditions. The exact allocation, purposes and timing of any monies raised in subsequent private financings may vary significantly depending upon the exact amount of funds raised and our progress with the execution of our business plan. We have several companies in various stages of the acquisition process along with the filing of provisional patents regarding new technology acquired and will commence to market and license these technologies immediately. CRITICAL ACCOUNTING POLICIES Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact its financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on ourresults of operations, financial position or liquidity for the periods presented in this report. OFF BALANCE SHEET TRANSACTIONS None. 3 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable as Global is a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 4 Global Holdings, Inc. and Subsidiary (A Development Stage Company) Consolidated Financial Statements December 31, 2009 and 2008 CONTENTS Page(s) Report of Independent Registered Public Accounting Firm
